

116 HR 7656 IH: Food and Farm Emergency Assistance Act
U.S. House of Representatives
2020-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7656IN THE HOUSE OF REPRESENTATIVESJuly 16, 2020Ms. Schrier (for herself and Mr. Larsen of Washington) introduced the following bill; which was referred to the Committee on AgricultureA BILLTo direct the Secretary of Agriculture to make competitive grants to certain agricultural producers and other food-related businesses to carry out activities to support health and safety, or to adapt production, processing, distribution, and sales systems, in response to COVID–19, and for other purposes.1.Short titleThis Act may be cited as the Food and Farm Emergency Assistance Act.2.Food business infrastructure and equipment response grants(a)GrantsThe Secretary of Agriculture, acting through the Administrator of the Agriculture Marketing Service, shall make grants to eligible entities, on a competitive basis, to carry out activities to support worker and public health and safety, or to adapt production, processing, distribution, and sales systems, in response to COVID–19.(b)Eligible usesAmounts received by an eligible entity under a grant under this section shall be used for activities directly relating to COVID–19 response and recovery, including—(1)costs incurred during the COVID–19 emergency period that are associated with protecting employee and consumer health and safety, such as for personal protective equipment;(2)costs incurred during such period that are associated with transitioning to a different businesses model, such as direct-to-consumer, online sales, or delivery;(3)costs incurred during such period to purchase or lease equipment for food processing, storage, or refrigeration; and (4)other similar costs incurred during such period that arise from adjusting to the COVID–19 pandemic.(c)Applications(1)In generalAn eligible entity seeking a grant under this section shall submit to the Secretary an application in such manner, at such time, and containing such information as the Secretary may require.(2)RequirementsThe Secretary shall ensure that the application required under paragraph (1) is—(A)as simple as is practicable; (B)accessible online; and(C)also available through all local offices of the Department of Agriculture.(3)DecisionsNot later than 7 days after the date on which the Secretary receives an application under paragraph (1), the Secretary shall notify the eligible entity that submitted the application—(A)whether the application is approved or denied; (B)if the application is approved, the date on which the eligible entity will receive the grant funds; and(C)if denied, the reason for denial and whether the application may be revised and resubmitted.(4)PreferencesIn reviewing applications submitted under paragraph (1), the Secretary shall give preference to applications containing proposals intended to—(A)expand access to food for participants in—(i)the supplemental nutrition assistance program established under section 4 of the Food and Nutrition Act of 2008 (7 U.S.C. 2013); and(ii)a program authorized under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.) or Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.), including the national school lunch program, the national school breakfast program, the summer food service program for children, the special supplemental nutrition program for women, infants, and children, and the child and adult care food program;(B)enhance food distribution in high-need or underserved areas;(C)address local agricultural product oversupply issues and reduce food waste; or(D)benefit young farmers or ranchers, beginning farmers of ranchers (as defined in section 2501(a) of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 2279(a))), or socially disadvantaged farmers or ranchers (as defined in such section 2501(a)). (d)Limitations on amountsThe amount of a grant under this section shall not exceed—(1)in the case of an eligible entity described in subsection (f)(1), $15,000; and(2)in the case of any other eligible entity, $35,000.(e)OutreachThe Secretary shall conduct outreach to States and eligible entities with respect to the availability of grants under this section. (f)Eligible entity definedIn this section, the term eligible entity means—(1)an individual agricultural producer;(2)a group of agricultural producers, including—(A)a cooperative; and (B)a network or association of individual farms;(3)a small or very small processor of agricultural products with less than 150 employees, as determined by the Secretary;(4)a local distributor, including a food hub and a farmers market; and(5)any other business that is critical to maintaining a resilient agricultural supply chain in the United States, as determined by the Secretary.(g)FundingOf the funds of the Commodity Credit Corporation, the Secretary shall use $100,000,000 to carry out this section for fiscal year 2020, to remain available until expended.(h)COVID–19 emergency periodThe term COVID–19 emergency period has the meaning given the term emergency period in section 1135(g)(1)(B) of the Social Security Act (42 U.S.C. 1320b–5(g)(1)(B)).